DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 45, 53, and 61 (and their corresponding dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, applicant discloses wherein one controller is configured to transition tint of a tintable window based on “a calculated irradiance at a future time.”  However, applicant does not disclose any location in relation to the window for the calculated irradiance rendering the claim vague and indefinite.  For purpose of examination, it was presumed applicant intended to disclose wherein said calculated irradiance is “through the tintable window” to mirror the previous limitation.  The dependent claim inherit the rejection from the respective parent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims or combination of claims (1 and 2) and 15 of U.S. Patent No. 9,638,978 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application are disclosed in said respective claims, or combination of claims, and are therefore anticipated.
Current Application
US Patent 9,638,978 B2
37. A method of controlling an environment of a building comprising a tintable window, 










the method comprising: transitioning, or generating a schedule to transition, tint of the tintable window to a tint level determined based at least in part on (I) a calculated penetration depth of direct sunlight through the tintable window at a future time and/or 

(II) a calculated irradiance through the tintable window at a future time.
1. A method of controlling tint of a tintable window in a room of a building, (which would inherently control an environment of a building; i.e. local) wherein the tintable window is located between the interior and exterior of the building, the method comprising: (a) determining a tint level for the tintable window at a future time based on a calculated penetration depth of sunlight through the tintable window into the room at the future time and space type of the room, wherein the space type is associated with occupant comfort; and (b) providing instructions over a network to transition tint of the tintable window to the tint level determined in (a).
2. The method of claim 1, further comprising determining clear sky irradiance through the tintable window at the future time, and using the determined clear sky irradiance together with the determination in (a) to modify the tint level determined in (a).
45. (New) An apparatus for controlling an environment of a building comprising a tintable window, the apparatus comprising at least one controller is configured to: (a) operatively couple to the tintable window; and 

(b) transition, or direct transition of, tint of the tintable window to a tint level determined based at least in part on (I) a calculated penetration depth of direct sunlight through the tintable window at a future time and/or (II) a calculated irradiance at a future time.

15. A controller for controlling tint of a tintable window in a room of a building, (which would inherently control an environment of a building; i.e. local) wherein the tintable window is located between the interior and exterior of the building, the controller comprising: a processor configured to determine a tint level for the tintable window at a future time based on a calculated penetration depth of direct sunlight through the tintable window into the room and space type of the room, wherein the space type is associated with occupant comfort; and a pulse width modulator in communication with the processor and with the tintable window over a network, the pulse width modulator configured to receiving the tint level from the processor and send a signal with tint instructions over the network to transition the tint of the tintable window to the determined tint level.


Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims or combination of claim 22 of U.S. Patent No. 10,539,854 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application are disclosed in said respective claims, or combination of claims, and are therefore anticipated.
Current Application
US Patent 10,539,854 B2
45. (New) An apparatus for controlling an environment of a building comprising a tintable window, the apparatus comprising at least one controller is configured to: (a) operatively couple to the tintable window; and 

(b) transition, or direct transition of, tint of the tintable window to a tint level determined based at least in part on (I) a calculated penetration depth of direct sunlight through the tintable window at a future time and/or (II) a calculated irradiance at a future time.

22. A controller for controlling tint of a tintable window located between an interior and exterior of a building, (which would inherently control an environment of a building, i.e. local) the controller comprising: at least one processor configured to determine a tint level at a future time for the tintable window by: (i) using a first logic module to determine the tint level based on a calculated penetration of direct sunlight through the tintable window, (ii) using a second logic module to determine whether to modify the tint level from the first logic module based on a calculated irradiance in a room with the tintable window at the future time, and (iii) using a third logic module to determine whether to modify the tint level from the second logic module based on a detected irradiance; and circuitry in communication with the at least one processor and iwth the tintable window, the circuitry configured to receive a signal from the at least one processor and apply voltage and/or current to bus bars of the tintable window to transition the tintable window to the tint level.


Allowable Subject Matter
Claims 53-80 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 38-44, 46-52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 16, 2022